           Case 1:21-cr-00392-RCL Document 47-1 Filed 07/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                           )
                                                    )
       v.                                           )
                                                    )      Case No. 21CR00392-RCL
ALAN HOSTETTER                                      )
                                                    )
                             Defendant.             )
                                                    )

                                           ORDER

       This Court, having considered the Motion for Pro Hac Vice Admission of KARREN

KENNEY, and good cause having been shown, it is this               day of

       , 2021,

       ORDERED that the Motion for Pro Hac Vice Admission is GRANTED; and it is

       FURTHER ORDERED that KARREN KENNEY shall be permitted to appear and be

heard on behalf of the Defendant in the above-captioned matter without the presence of local

counsel.

       SO ORDERED.



                                     _____________________________
                                     ROYCE C. LAMBERTH
                                     United States District Judge
